                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                           Case No. 18-cr-20512
                                                    Hon. Mark A. Goldsmith
vs.

D-4 DEXTER ROSS,

            Defendant.
_______________________________/


                      ORDER REGARDING ATTORNEY ADMISSION
       On February 21, 2019, this Court issued an order requiring counsel for Defendant Dexter

Ross, Jack Kearney, to show cause why he should not be sanctioned for failing to become admitted

to the Eastern District of Michigan (Dkt. 59). Kearney filed a response (Dkt. 64), stating that he

has had difficulty obtaining local counsel. Kearney did not explain why he is not yet admitted to

the Eastern District of Michigan.

       The requirement of local counsel does not apply in criminal cases. See Comment to LR

83.20. Kearney must apply for admission to the Eastern District of Michigan no later than March

15, 2019. If he does not submit a timely application, he will not be permitted to represent Ross;

the Court will appoint counsel or give Ross time to secure counsel, as appropriate.

       SO ORDERED.

Dated: March 5, 2019                                s/Mark A. Goldsmith
       Detroit, Michigan                            MARK A. GOLDSMITH
                                                    United States District Judge
                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 5, 2019.

                                                     s/Holly Monda for Karri Sandusky
                                                     Case Manager
